--------------------------------------------------------------------------------

 

EXHIBIT 10.2



 
 
 
 
 
 
 
 
 
 
 
 


 
 
SECOND AMENDMENT
 
 
TO
 
 
GENERAL PARTNERSHIP AGREEMENT
 
 
OF
 
 
COLORADO INTERSTATE GAS COMPANY
 
 
July 24, 2009
 
 


 
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 



 
SECOND AMENDMENT
 
 
TO
 
 
GENERAL PARTNERSHIP AGREEMENT
 
 
OF
 
 
COLORADO INTERSTATE GAS COMPANY
 


This SECOND AMENDMENT to GENERAL PARTNERSHIP AGREEMENT OF COLORADO INTERSTATE
GAS COMPANY (the “Amendment”), is made and entered into as of this 24th day of
July, 2009, by El Paso Noric Investments III, L.L.C., a Delaware limited
liability company (“EP Noric”), and EPPP CIG GP Holdings, L.L.C., a Delaware
limited liability company (“EPPP CIG”), each as a general partner of the
Partnership (collectively, “the Partners”).
 
 
WITNESSETH:
 
WHEREAS, Colorado Interstate Gas Company (“CIGC”), a Delaware corporation, owned
and operated an interstate natural gas pipeline system and, through its
subsidiaries, conducted other businesses; and
 
WHEREAS, in accordance with Section 266 of the Delaware General Corporation Law
(“DGCL”) and Section 15-901 of the Delaware Revised Uniform Partnership Act
(“DRUPA”), CIGC was converted (the “Conversion”) into a Delaware general
partnership (the “Partnership”), with the Partnership’s existence deemed in
accordance with DRUPA Section 15 901(d) to have commenced on the date that CIGC
commenced its existence as a Delaware corporation; and
 
WHEREAS, pursuant to the General Partnership Agreement of Colorado Interstate
Gas Company (the “Agreement”) and the Conversion, the stockholders of CIGC, EP
Noric and EPPP CIG, became general partners of the Partnership, all of the
issued and outstanding shares of capital stock in CIGC were converted into
Partnership Interests in the Partnership, and the stockholders of CIGC became
the owners of all of the Partnership Interests in the Partnership, each holding
the Percentage Interest set forth opposite its name on Annex I to the Agreement;
and
 
WHEREAS, pursuant to a Contribution and Exchange Agreement dated September 17,
2008, the Agreement was amended on September 30, 2008 to reflect the
contribution, transfer and conveyance to EPPP CIG of a 30% Percentage Interest
in the Partnership such that EPPP CIG’s owns a 40% Partnership Interest and EP
Noric’s owns a 60% Partnership Interest; and
 
WHEREAS, pursuant to the Contribution Agreement (the “Contribution Agreement”)
dated July 24, 2009, and for good and valuable consideration, EP Noric agreed to
contribute, transfer and convey to EPPP CIG an additional 18% Percentage
Interest in the Partnership; and
 
WHEREAS, in accordance with Section 3.4 of the Agreement, the Partners and the
Management Committee of CIGC have expressly approved and consented (and do
hereby expressly approve and consent) to the admission of El Paso Pipeline
Partners, L.P., a Delaware limited partnership, or its designee as a partner of
CIGC owning a 58% Partnership Interest and having all of the rights, privileges
and obligations relating thereto, including the right to vote on Partnership
matters.
 
 
 

--------------------------------------------------------------------------------

 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Partners hereby agree:
 
1. Section 6.2(h) of the Agreement shall be deleted in its entirety and shall be
replaced with the following new Section 6.2(h):
 
(h)  
Matters Requiring Management Committee Approval.  Except as expressly provided
elsewhere in this Agreement, none of the following actions may be taken by, or
on behalf of the Partnership, without first obtaining the vote of the Management
Committee or Partners described below:

 
(i)           Unanimous Interest.  The following actions shall require the
approval of all Representatives or Partners:
 
(A)           to the fullest extent permitted by law, dissolution of the
Partnership under Section 11.1(a);
 
(B)           to the fullest extent permitted by law, causing or permitting the
Partnership to become Bankrupt (but this provision is not intended to require,
nor shall it be construed to require, any Partner to ensure the profitability or
solvency of the Partnership);
 
(C)           causing the Partnership to mortgage or pledge any of its
properties or assets with a value exceeding a total of $225 million to secure
the payment or performance of any obligation for the repayment of borrowed money
or any guarantee of such repayment;
 
(D)           the commencement before the FERC, or the resolution through
settlement, stipulation or other consensual means, in whole or in part, before
the FERC (or before any United States Court of Appeals on an appeal of an order
of the FERC), of any proceeding or controversy, including any NGA Section 4 (15
U.S.C. Section 717(c)) general rate case, or an appeal of any order thereof, the
outcome of which would cause either:
 
(i)           the Partnership’s revenues to be reduced by a total of $50 million
or more annually;
 
(ii)           the Partnership to pay penalties, refunds or interest of, a total
of $50 million or more; or
 
(iii)           to agree to any criminal penalty;
 
(E)           any amendment to this Agreement (including any amendment to
Section 5.1), other than an amendment solely made to change the Partnership’s
name;
 
(F)           the creation of any additional Partnership Interests of any class
in accordance with Section 3.4 and specifying the rights, class(es) and duties
thereof, or the proposed admission of any Person (other than a Permitted
Transferee) as a partner of the Partnership, whether as a result of the
Disposition by a Partner of all or any part of its Partnership Interest or
otherwise, provided, however, that the Disposition by a Partner of all or any
part of its Partnership Interest to a Permitted Transferee shall not require the
prior approval of the Management Committee;
 
(G)           any proposal to sell or otherwise Dispose of assets of the
Partnership (excluding any agreement to sell service using capacity on the
Facilities), whether in a single transaction or any series of transactions,
outside the ordinary course of the Partnership’s business with a value exceeding
a total of $225 million in any calendar year;
 
 
 

--------------------------------------------------------------------------------

 
(H)           the Disposition or abandonment of all or substantially all of the
assets of the Partnership, and any Disposition (including a Deemed Tax
Disposition, if such Disposition, when added to the total of all other
Dispositions (including Deemed Tax Dispositions) within the preceding twelve
months, results in the Partnership being considered to have terminated within
the meaning of Section 708(b)(1)(B) of the Code;
 
(I)           causing or permitting the Partnership to merge with, or
consolidate or convert into, any other entity;
 
(J)           entering into, conducting, or authorizing the Partnership to
conduct, any new activity or business that may cause the Partnership to generate
income for federal income tax purposes which will not constitute “qualifying
income” (as such term is defined pursuant to Section 7704 of the Code); or
 
(K)           any amendment to the Master Services Agreement, other than any
amendment that the Management Committee determines would not materially
adversely affect the Partnership;
 
(ii)           Majority Interest.  Except for matters that are covered by
Section 6.2(h)(i) or matters that the law otherwise requires approval by a
greater percentage, a Majority Interest shall be required to approve any action
that requires approval of the Partners or the Representatives, including the
following matters:
 
(A)           causing the Partnership to take any action under this Agreement
that requires Management Committee approval other than the actions specified in
Section 6.2(h)(i);
 
(B)           the determination of the amount of Available Cash with respect to
each Quarter;
 
(C)           approving, modifying or amending the annual Capital Budget and
Operating Budget for the Partnership (with it being understood that the latest
approved Capital Budget or Operating Budget shall be used, and deemed approved,
for any subsequent period until the new Capital Budget or Operating Budget (as
applicable) for that period is so approved), including the parameters under
which the Officers are authorized to expend Partnership funds without further
Management Committee approval;
 
(D)           issuing or causing to be issued any Capital Call under Section 4.1
or Loan Notice under Section 4.2;
 
(E)           any additions to (by acquisition, development, construction or
otherwise) or expansions or extensions of the Facilities, provided that any
additions, expansions or extensions to the Facilities approved by either (I) any
duly authorized Officer(s) pursuant to authority delegated by the Management
Committee or (II) in accordance with the Master Services Agreement, shall be
deemed approved by the Management Committee for purposes hereof and shall not
require separate approval;
 
(F)           appointing Officers of the Partnership and determining their
authority to act on behalf of the Partnership;
 
(G)           designating Officers or employees to serve on the audit committee
of the Partnership, if one shall be established by the Management Committee;
 
 
 

--------------------------------------------------------------------------------

 
(H)           any change in the Partnership’s name;
 
(I)           causing the Partnership to enter into any short-term or long-term
indebtedness, but Working Capital Borrowings made from time-to-time under an
agreement previously approved as contemplated herein need not be further
approved by the Management Committee;
 
(J)           except for any commencement or resolution that requires the
unanimous approval of the Management Committee pursuant to Section 6.2(i)(D)
above, the commencement before the FERC, or the resolution through settlement,
stipulation or other consensual means of any matter brought under the NGA
Section 4 (15 U.S.C. Section 717(c)) or Section 5 (15 U.S.C. Section 717(d));
provided that the Management Committee may delegate to any duly authorized
Officer(s) the right(s) to commence or resolve any such proceeding involving $25
million or less;
 
(K)           making any tax elections under the Code; or
 
(L)           except for any mortgage or pledge of any properties or assets that
requires the unanimous approval of the Management Committee pursuant to
Section 6.2(i)(C) above, causing the Partnership to mortgage or pledge any of
its properties or assets to secure the payment or performance of any obligation
for the repayment of borrowed money or any guarantee of such repayment.
 
2.           Annex I to the Agreement shall be deleted in its entirety and shall
be replaced with the attached Annex I.
 
3.           In accordance with Section 3.4 of the Agreement, the Partners and
the Management Committee of CIGC have expressly approved and consented (and do
hereby expressly approve and consent) to the admission of El Paso Pipeline
Partners, L.P., a Delaware limited partnership, or its designee as a partner of
CIGC owning a 58% Partnership Interest and having all of the rights, privileges
and obligations relating thereto, including the right to vote on Partnership
matters.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Partners have executed this Amendment as of the date
first set forth above.
 
 
 

  PARTNERS:           EL PASO NORIC INVESTMENTS III, L.L.C.                    
 
 
By:
 /s/ John R. Sult     Name:   John R. Sult     Title:  Senior Vice President  

 

        EPPP CIG GP HOLDINGS, L.L.C.                      
 
By:
 /s/ John J. Hopper     Name:   John J. Hopper     Title:  Vice President      
   

 
 
 
[Signature page to Second Amendment to Partnership Agreement of Colorado
Interstate Gas Company]
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
ANNEX I
 
Partner Identity
and Address
 
Percentage
Interest
 
Number of
Representatives
and Alternative Representatives
 
Identity of
Representatives
 
Identity of
Alternate
Representatives
 
Parent
El Paso Noric Investments III, L.L.C.
El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: ______
 
 42%
 
1 Representative
and up to
1 Alternate
 
Daniel B. Martin
 
 
_________________
 
 
 
El Paso Corporation
EPPP CIG GP Holdings, L.L.C.
El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: ______
 
 58%
 
3 Representatives
and up to
3 Alternates
 
James C. Yardley
James J. Cleary
Thomas L. Price
 
 
_________________
_________________
_________________
 
El Paso Pipeline Partners, L.P.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
